STATEMENT OF ADDITIONAL INFORMATION dated November 1, 2011 as revised November 4, 2011 Eaton Vance Parametric Structured Absolute Return Fund Class I Shares - EPRIX Two International Place Boston, Massachusetts 02110 1-800-262-1122 This Statement of Additional Information (SAI) provides general information about the Fund and the Portfolio the Fund may invest in. The Fund is a non-diversified, open-end management investment company. The Fund is a series of Eaton Vance Mutual Funds Trust (the Trust). Capitalized terms used in this SAI and not otherwise defined have the meanings given to them in the Prospectus. This SAI contains additional information about: Page Page Strategies and Risks 2 Purchasing and Redeeming Shares 18 Investment Restrictions 4 Performance 19 Management and Organization 5 Taxes 20 Investment Advisory and Administrative Services 14 Portfolio Securities Transactions 28 Other Service Providers 16 Financial Statements 29 Calculation of Net Asset Value 17 Additional Information About Investment Strategies 29 Appendix A: Performance and Ownership 61 Appendix C: Eaton Vance Funds Proxy Voting Policy and Procedures 71 Appendix D: Parametric Portfolio Associates LLC Proxy Voting Policy and Appendix B: Ratings 62 Procedures 73 This SAI is NOT a prospectus and is authorized for distribution to prospective investors only if preceded or accompanied by the Fund Prospectus dated November 1, 2011 , as supplemented from time to time, which is incorporated herein by reference. This SAI should be read in conjunction with the Prospectus, which may be obtained by calling 1-800-262-1122. © 2011 Eaton Vance Management Definitions The following terms that may be used in this SAI have the meaning set forth below: 1940 Act means the Investment Company Act of 1940, as amended; 1933 Act means the Securities Act of 1933, as amended; CEA means Commodity Exchange Act; CFTC means the Commodities Futures Trading Commission; Code means the Internal Revenue Code of 1986, as amended; Exchange means the New York Stock Exchange; FINRA means the Financial Industry Regulatory Authority; Fund means the Fund or Funds listed on the cover of this SAI unless stated otherwise; investment adviser means the investment adviser identified in the prospectus and, with respect to the implementation of the Funds investment strategies (including as described under Taxes) and portfolio securities transactions, any sub-adviser identified in the prospectus; IRS means the Internal Revenue Service; Portfolio means a registered investment company sponsored by the Eaton Vance organization in which one or more Funds and other investors may invest substantially all or any portion of their assets; Subsidiary means a wholly-owned subsidiary of the Fund or the Portfolio as described in the prospectus, if applicable; SEC means the U.S. Securities and Exchange Commission; and Trust means Eaton Vance Mutual Funds Trust, of which the Fund is a series. STRATEGIES AND RISKS The Fund prospectus identifies the types of investments the Fund will invest in principally in seeking its investment objective and the principal risks associated therewith. The table below identifies all of the investments the Fund is permitted to make, including its principal investments. To the extent that an investment type or practice listed below is not identified in the Fund prospectus as a principal investment, the Fund generally expects to invest less than 5% of its assets total assets in such investment type. If a particular investment type that is listed below but not referred to in the prospectus becomes a more significant part of the Funds strategy, the prospectus may be amended to disclose that investment " Fund as used herein and under Additional Information About Investment Strategies refers to the Fund and its corresponding Portfolio.I nformation about various investment types and practices and the associated risks is included in this SAI under Additional Information about Investment Strategies. Investment or Practice Permitted for or Relevant to the Fund and Portfolio Asset Coverage ü Asset-Backed Securities (ABS) ü Auction Rate Securities Average Effective Maturity Borrowing for Investment Purposes Borrowing for Temporary Purposes ü Build America Bonds Call and Put Features on Obligations Cash Equivalents ü Collateralized Mortgage Obligations (CMOs) ü Commercial Mortgage-Backed Securities (CMBS) ü Commodity-Related Investments ü Common Stocks ü Convertible Securities ü Credit Linked Securities ü Derivative Instruments and Related Risks ü Parametric Structured Absolute Return Fund 2 SAI dated November 1, 2011 as revised November 4, 2011 Direct Investments Diversified Status ü Dividend Capture Trading Duration Emerging Market Investments ü Equity Investments ü Equity Linked Securities ü Exchange-Traded Funds (ETFs) ü Exchange-Traded Notes (ETNs) ü Fixed-Income Securities ü Foreign Currency Transactions ü Foreign Investments ü Forward Foreign Currency Contracts ü Forward Rate Agreements ü Futures Contracts ü High Yield Securities ü Hybrid Instruments ü Illiquid Securities ü Indexed Securities ü Inflation-Indexed (or Inflation-Linked) Bonds ü Investments in the Subsidiary ü Junior Loans ü Liquidity or Protective Put Agreements Loan Facility Master Limited Partnerships (
